Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an after-final amendment filed on 01/28/2022 for application Number 16/819,863. Claims 1, 3-4, 6, 8-9, 21, 23-24, 26, and 28-29 have been amended. Claims 11-20 were previously cancelled. Claims 1-10 and 21-30 are pending.

Reason for Allowance
Claims 1-10 and 21-30 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
ETRI (3GPP TSG RAN WG1 Meeting #96, Athens, Greece, 25th February – 1st March, 2019, R1-1902442; hereinafter “NPL1”) 
Convida Wireless (3GPP TSG RAN WG1 Meeting #96, Athens, Greece, 25th February – 1st March, 2019, R1-1903157; hereinafter “NPL2”)
Nokia, Nokia Shanghai Bell (3GPP TSG RAN WG1 Meeting #96, Athens, Greece, 25th February – 1st March, 2019, R1-1901917; hereinafter “NPL3”) 
Ericsson (3GPP TSG RAN WG1 Meeting #96, Athens, Greece, 25th February – 1st March, 2019, R1-1901601; hereinafter “NPL4”) 
Chatterjee et al. (WO 2018/232284 A1; hereinafter “Chatterjee”)
Adjakple et al. (US 20200267753 A1; hereinafter “Adjakple”)
Yang et al. (US 20200146028 A1; hereinafter “Yang”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, from a base station, downlink control information (DCI) for a cancellation of an uplink transmission, wherein the DCI includes resource information indicating time and frequency resource regions for the cancellation; 
identifying whether the cancellation is applied to a transmission of a physical uplink shared channel (PUSCH) or not based on a priority associated with the PUSCH and the time and frequency resource regions for the cancellation; and 
performing the cancellation of the transmission of the PUSCH in case that a resource of the PUSCH is overlapped with the time and frequency resource regions indicated by the resource information and the priority associated with the PUSCH corresponds to 0.”
In contrast, the closest prior art, NPL2 discloses a method performed by a terminal of a wireless communication system, the method comprising: receiving, from a base station, downlink control information (DCI) with a preempting indication of an uplink HARQ transmission, wherein the DCI includes resource information for the preemption (Sec. 2.1 Scenario-1); and enabling a UE to flush eMBB (low priority) uplink buffer based on the resources indicated in the preemption indicator (Sec. 2.1 Scenario-1), or transmitting only URLLC (high priority) UCI on the PUSCH while dropping the eMBB (low priority) data (Sec. 2.2).
NPL1 discloses a method for cancelling a low priority PDSCH transmission when it overlaps with a high priority PDSCH transmission (Sec. 2, Fig. 2(a) and 2(b)), and suggests that whether to perform a PUSCH transmission (by a UE) may be determined based on an L1 indication of priority for that PUSCH (Sec. 2, Observation 2).

NPL3 discloses, “HARQ-ACK priority (e.g. high or low priority) for a PDSCH can be indicated explicitly via a DCI field in DL assignment” (Proposal 3). 
However, as argued persuasively by the applicant, NPL1, NPL2, and NPL3 merely disclose the feature of canceling one channel when channels with different priorities overlap, but fail to disclose the features “receiving, from a base station, downlink control information (DCI) for a cancellation of an uplink transmission, wherein the DCI includes resource information indicating time and frequency resource regions for the cancellation”, and “performing the cancellation of the transmission of the PUSCH in case that a resource of the PUSCH is overlapped with the time and frequency resource regions indicated by the resource information and the priority associated with the PUSCH corresponds to 0”, as claimed.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 6, 21, and 26 mutatis mutandis.  Accordingly, claims 1-10 and 21-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571) 270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471